Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-9, 12, 14, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Os et al. (US 2020/0045245, hereinafter Van Os).
Re claim 1, Van Os discloses, a system comprising: at least one hardware processor; a memory storing instructions which, when executed by the at least one hardware processor, cause the at least one hardware processor to perform operations (par [0007]) comprising: displaying a plurality of image modification options on top of an image (figs 6C-6G, 6AF–6Al, and/or 6BA–6BD), the plurality of image modification options comprising an effects option (622); receiving input that selects the effects option (par [0253]), from the plurality of image modification options that are displayed on top of the image, for activating an effects mode; and in response to receiving the input, displaying a plurality of effect options together with the image proximate to the effects option (figs 6C-6G, 6AF–6Al, and/or 6BA–6BD).
Re claim 2, Van Os discloses the limitations of claim 1 including wherein the effects option comprises a user- customizable effects option (figs 6C-6G, 6AF–6Al, and/or 6BA–6BD), and wherein the operations further comprise: receiving, by a messaging application, the image from a camera of a client device (par [0262], fig 6AM); and applying a first effect associated with a first effect option of the plurality of effect options to the image (fig 6AM).  
Re claim 3, Van Os discloses the limitations of claim 1 including wherein the image is a frame of a real-time or previously stored video feed, and wherein a first effect is applied to the image automatically in response to receiving the input that selects the effects option (figs 6C-6G, 6AF–6Al, and/or 6BA–6BD).  
Re claim 4, Van Os discloses the limitations of claim 3 including the operations further comprise: presenting, together with the video feed, a menu of options comprising a create option (figs 6AH–6AJ); and displaying the plurality of image modification options comprising the effects option in response to receiving a user selection of the create option (figs 6AH–6AJ, pars [0255]-[0256]).  
Re claim 5, Van Os discloses the limitations of claim 4 including wherein the plurality of image modification options overlays the video feed, and wherein the menu of options is displayed adjacent to the video feed (figs 6C-6G, 6AF–6Al, and/or 6BA–6BD).  
Re claim 7, Van Os discloses the limitations of claim 1 including wherein the plurality of image modification options is displayed in response to receiving a selection of a create option from a menu of options displayed together with the image (figs 6AH–6AJ, pars [0255]-[0256]).  
Re claim 8, Van Os discloses the limitations of claim 1 including selecting a first effect associated with a first effect option of the plurality of effect options; and applying the first effect instead of a second effect to the image (figs 6C-6G, 6AF–6Al, and/or 6BA–6BD).  
Re claim 9, Van Os discloses the limitations of claim 8 including wherein selecting the first effect comprises: receiving user input that scrolls the plurality of effect options within an array (figs 6C-6G, 6AF–6Al, and/or 6BA–6BD); and receiving user input that selects the first effect option by tapping the first effect option displayed in the array (figs 6AH–6AJ, pars [0255]-[0256]).  
Re claim 12, Van Os discloses the limitations of claim 1 including displaying an option to modify an attribute of a first effect currently applied to the image; and in response to receiving input that selects the option to modify, replacing a display of an array comprising the plurality of effect options with a slider associated with different attributes of the first effect (figs 6C-6X, 6AA–6Al, and/or 6BA–6BD).  
Re claim 14, Van Os discloses the limitations of claim 12 including wherein the operations further comprise: receiving user input that drags the slider to a given attribute of the different attributes; and modifying an attribute of the first effect applied to the image based on the given attribute (figs 6C-6X, 6AA–6Al, and/or 6BA–6BD).  
Claims 17, 18, 19, and 20 are rejected for the reasons stated in claims 1, 2, 3, and 1, respectively. The method steps and machine readable medium as claimed would have been anticipated by the system of Van Os.

Allowable Subject Matter
Claims 6, 10, 11, 13, 15, and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696